Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Response to Amendment
Claims 1-10, 12-15, 22, 23, 25-32, 46-52 are pending.  Claims 6, 7, 22, 23, 25-32 are withdrawn from consideration as being drawn to non-elected inventions.
The previous rejection of claims 1, 2, 9-10,15 and 46-52 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 20170358758) is withdrawn in view of applicant’s amendment/remarks.
The previous rejection of claims 3-5 and 12-14 under 35 U.S. C. 103 as being unpatentable over Lee et al (US 20170358758)is withdrawn in view of applicant’s amendment/remarks.
The previous rejection of claims 1-5, 8-10,12-15 and 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Nano Energy (2014)7, 80-85) in view of Lee et al (US 20170358758) is withdrawn in view of applicant’s amendment/remarks.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
Cancel claims 6, 7, 22, 23, 25-32 (non-elected claims without traverse).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8-10, 12-15 and 46-52 are allowable over prior art and for reasons set forth by applicant’s in the response filed 2/12/2021.
Prior art fails to teach, alone or in combination, a nanoparticle composition comprising a layer of organic-inorganic perovskite nanocrystals, the nanocrystals comprises surfaces associated with ligads of size unable to incorporate into octahedral corner sites of the perovskite crystal structure, wherein the ligands form a matrix in which the organic-inorganic perovskite nanocrystals ae dispersed.  Matrices formed by ligands can contribute to desirable properties of organic-inorganic perovskite nanocrystal layers. The ligand matrix, for example, can contribute to formation of pinhole free layers and inhibit nanocrystal aggregation (Specification, para 0065).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

5/22/2021